EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 7 October 2021.  Claims 1-15 and 17-20 are now pending.  The Examiner acknowledges the amendments to claims 7, 10, 11, 14, 15, 18 and 20, as well as the cancellation of claim 16.  The present application is being examined under the pre-AIA  first to invent provisions. 

The application has been amended as follows: 

IN THE CLAIMS:

At line 2 of claim 7, “the magnetic field” has been changed to --a magnetic field--.
At line 2 of claim 18, “the tMS device” has been changed to --the tMS stimulator--.
At line 2 of claim 20, “the tMS device” has been changed to --the tMS stimulator--.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module” in claims 1, 10 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Terminal Disclaimer
The terminal disclaimer filed on 7 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date U.S. Patent No. 10,369,373 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-15 and 17-20 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-9, while the prior art teaches a transcutaneous magnetic stimulation (tMS) device comprising: a tMS stimulator configured to deliver a focused pulse of magnetic flux to a target body area; and a control module in powered communication with the tMS stimulator configured to control a pulse rate and a magnetic field of magnetic flux delivered to the target body area, the prior art of record does not teach or fairly suggest a transcutaneous magnetic stimulation (tMS) device as claimed by Applicant, wherein the tMS stimulator produces an output of up to approximately 3 Tesla with 20 kTesla/sec. of instantaneous flux at a frequency of approximately 0.2 Hertz (Hz) to approximately 5 Hz.  
Regarding claims 10-14, while the prior art teaches a system for treating peripheral nerve pain comprising: a handheld transcutaneous magnetic stimulation (tMS) device including a tMS stimulator configured to deliver a focused pulse of magnetic flux to a target body area, the tMS stimulator comprising an insulated magnetic coil in a figure of eight shape disposed within a housing; and a control module in powered communication with the tMS stimulator configured to control a pulse rate and a magnetic field of magnetic flux delivered to the target body area, the prior art of record does not teach or fairly suggest a system for treating peripheral nerve pain as claimed by Applicant, wherein the focused pulse of magnetic flux comprises up 
Regarding claims 15 and 17-20, while the prior art teaches a method of treating peripheral nerve pain in a patient in need thereof using transcutaneous magnetic stimulation (tMS), comprising the steps of: configuring a control module to deliver a low frequency magnetic field pulse using a tMS stimulator disposed within a positionable housing; positioning the tMS stimulator at a therapeutic position adjacent a target area of a human body experiencing peripheral nerve pain; and delivering the low frequency magnetic field pulse at the specified magnetic field pulse using the tMS stimulator to treat peripheral nerve pain, the prior art of record does not teach or fairly suggest a method of treating peripheral nerve pain in a patient in need thereof using transcutaneous magnetic stimulation (tMS) as claimed by Applicant, wherein the low frequency magnetic field pulse comprises up to approximately 3 Tesla with 20 kTesla/sec. of instantaneous flux with a frequency range of approximately 0.2 Hz to 5 Hz.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791